Citation Nr: 1613956	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-12 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral eye disorder.

5.  Entitlement to service connection for a gastrointestinal disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety and diagnosed as depression NOS.

7.  Entitlement to service connection for chronic pulmonary obstructive disorder (COPD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran presented sworn testimony at a hearing before the undersigned in January 2016.  A transcript of that hearing is of record.

The Veteran's claim of service connection for anxiety has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a sinus disorder was asserted in the Veteran's March 2010 application for benefits.  Additionally, a claim of entitlement to service connection for headaches, including as secondary to tinnitus, has been raised by the record in a written statement made on his April 2013 VA Form 9 Substantive Appeal.  Neither of these claims has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, a bilateral eye disorder, COPD and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current tinnitus, obstructive sleep apnea and depression disorders had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a) (2015).

2.  The criteria to establish service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria to establish service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board finds that service connection for tinnitus, obstructive sleep apnea and depression NOS is warranted.  First, with regard to tinnitus, the Veteran reported that his tinnitus had its onset in service and has been recurrent since that time.  Hearing Tr. at 5-6.  Additionally, he reported being exposed to loud noise from generators and other machines during service.  Hearing Tr. at 4.  The Veteran's service treatment records (STRs) contain multiple audiograms, showing he was part of a hearing conservation program during service.  Even though his STRs are silent for reports of tinnitus in service, the Veteran is competent to report the onset of his tinnitus, and the Board finds his statements credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, as the probative evidence of record demonstrates that the Veteran's tinnitus had its onset in service and has been chronic and recurrent since that time, service connection is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Board further finds that service connection is warranted for obstructive sleep apnea (OSA).  The Veteran testified that during service, his bunkmates told him that they witnessed him snoring and stop breathing while sleeping.  Hearing Tr. at 12.  He testified that the he also experienced nighttime sweating, and that he would wake up tired in the morning.  See id.  He reported that he did not have these symptoms prior to service, and that he was diagnosed with OSA after his separation from service, based in part on the same symptoms he experienced during service.  As noted above, a lay witness is competent to report the onset of symptoms he observed.  Layno, supra.  Additionally, the Veteran is competent to offer testimony with regard to a diagnosis based on the same symptoms he experienced during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As noted above, the Board finds the Veteran to be a credible witness.  Although there is no medical opinion of record that a nexus exists between the Veteran's symptoms during service and his post-service diagnosis of OSA, such evidence is not necessary in light of the lay evidence of record concerning the onset and recurrence of his symptoms.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, as the competent and credible lay evidence of record establishes that the Veteran's OSA had its onset in service and has been ongoing since that time, service connection is warranted.  38 C.F.R. § 3.303.

Finally, the Board finds that service connection for an acquired psychiatric disorder, diagnosed as depression NOS, is warranted.  During the appeal period, the Veteran was diagnosed with depression NOS by his VA treating provider.  See July 2011 VA Medical Record.  Additionally, the competent and credible reports of the Veteran and his family members establish that his psychological symptoms had their onset during service, and have been recurrent since that time.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran reported to his medical care provider that he has suffered from depression for years.  See October 2010 VA Medical Record.  Additionally, his family reported that they noted a change in his demeanor when he returned from service, and that he was nervous, anxious, withdrawn and depressed.  See April 2010 Written Statements of G.M. and D.W.  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. § 3.303; King, 700 F.3d at 1344-45; Davidson v. Shinseki, 581 F.3d at 1316.  At his hearing, the Veteran testified that a grant of service connection for any psychiatric condition would satisfy his appeal.  Hearing Tr. at 27.  As such, the Board need not address a claim of entitlement to service connection for anxiety.


ORDER

Service connection for tinnitus is granted.

Service connection for obstructive sleep apnea is granted.

Service connection for depression NOS is granted.


REMAND

The Veteran testified that his hearing has gotten worse since the May 2010 VA examination.  The Board notes that his claim of service connection for bilateral hearing loss was denied because he did not have a current hearing loss disorder for VA purposes.  See 38 C.F.R. § 3.385.  As such, a new VA examination is in order to determine if he has a current hearing loss disability for VA purposes and if so, to obtain an opinion as to the etiology of that disability.

Concerning his bilateral eye disorder, the Veteran testified that he began having symptoms of dry eyes and blurred vision during service, and that these symptoms have persisted since his separation from service.  He reported his belief that his dry eye symptoms were due to environmental exposures, perhaps to the fumes of the generators around which he worked.  The Veteran is competent to report the symptoms he has observed.  See Layno, supra.  Thus, remand is in order to afford the Veteran a VA examination addressing the current nature and etiology of his reported bilateral eye symptoms.

The Veteran's STRs show that he complained of a stomach ache for two days, with an impression of irritable bowel.   See April 1979 STR.  He reported that he observed blood in stool several times during service.  Hearing Tr. at 22.  He also testified that he continued having stomach problems and bloody stools after his separation from service, and that his symptoms worsened with stress.  See id.  His post-service medical records show an admission for symptoms of weight loss, weakness, nervousness, abdominal pain and a gnawing sensation in stomach in March 1984, less than three years after his separation from service.  His was found to have functional gastrointestinal disease at that time.  See March 1984 Medical Records.  The Veteran reports that his symptoms have been recurrent since his separation from service.  Hearing Tr. at 22-23.  He was provided a VA examination in June 2011.  The VA examiner provided a negative nexus opinion, reasoning that the Veteran did not have chronic gastrointestinal symptoms; however, the examiner did not consider the Veteran's competent and credible lay statements concerning his ongoing symptoms.  Thus, a new VA examination and medical opinion should be obtained considering the Veteran's lay statements.  

Remand of the claim of entitlement to service connection for COPD is also necessary so that further development may be completed.  In April 2010, the Veteran submitted statements from his family indicating that after he separated from service, they noticed that his behavior had changed in that he was more nervous, anxious and withdrawn.  See April 2010 Written Statements of D.W. and G.M.  They further stated that he began to smoke to deal with stress and calm his nerves, and that his smoking affected his breathing.  During his hearing before the Board, the Veteran testified that his treating physicians informed him that his COPD was due to his smoking.  Hearing Tr. at 21. The Board notes that for claims filed after June 9, 1998, notwithstanding any other provisions of law, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2015).  Notably, however, VA's General Counsel has held that neither 38 U.S.C. § 1103(a)  nor 38 C.F.R. § 3.300  bars the award of service connection and payment of VA disability compensation for a tobacco-related disability, such as COPD, that is caused or aggravated by a primary service-connected disability, such as a psychiatric disability.  See VAOGCPREC 6-2003.  The precedent opinion instructs that, when assessing this type of claim, the following questions must be resolved: (1) whether the service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  See id.  As the evidence of record indicates that the Veteran's use of tobacco products after service is due to his now service-connected psychiatric disability and was a substantial factor in his developing COPD, the Board finds that remand is necessary for a VA examination as to this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records concerning the Veteran's treatment for his hearing loss, eye disorders, COPD and gastrointestinal disorders.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for his hearing loss, eye disorders, COPD and gastrointestinal disorders since March 2012.  After securing the necessary release, the RO should obtain these records.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service eye, hearing loss, respiratory and/or gastrointestinal symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After the development set forth above has been completed (to the extent possible), schedule the Veteran for appropriate VA examinations to determine the current nature and etiology of his hearing loss, bilateral eye, COPD and gastrointestinal disorders.  The claims folder should be made available to the examiner for review before the examination.  

Hearing Loss

With regard to his bilateral hearing loss, state whether the Veteran has a hearing loss disability for VA purposes.  If so, provide an opinion as to whether it is at least as likely as not that the disability had its onset in service or resulted from his acoustic trauma in service.  

In offering his or her opinions, the examiner should acknowledge and discuss the Veteran's competent and credible report as to his in-service noise exposure, as well as his symptoms both during and after service and his lack of any acoustic trauma after service.    Additionally, the examiner should discuss the impact of the Veteran's in-service acoustic trauma on the hair cells in his cochlea, and state whether it is at least as likely as not that his right ear and/or left ear hearing loss occurred sooner, or progressed to a greater degree of severity than it otherwise would have, as a result of his in-service acoustic trauma.

Eye Disorder

Concerning his bilateral eye disorder, claimed as dryness, identify all eye disorders found to be present at any point during the appeal period (March 2010 to the present).  For all identified eye disorders, provide an opinion as to whether it is at least as likely as not that the disorder had its onset in service or resulted from an injury or disease incurred in service.  In offering his or her opinions, the examiner should acknowledge and discuss the Veteran's competent and credible report as to his dry eye symptoms both in service and after service.

COPD 

Regarding service connection for COPD, the examiner should provide an opinion as to whether it at least as likely as not that the Veteran's service-connected psychiatric disorder caused him to either increase his use of tobacco products or be unable to cease the use of tobacco products after his separation from service.  The opinion provided should reflect consideration of the Veteran's contention and reports from his family members that he smoked to cope with anxiety after service.  See April 2010 Buddy Statements.  

If the answer to the above question is in the affirmative, the examiner should opine whether is it at least as likely as not that use of tobacco after service was a substantial causative or aggravating factor in the development of COPD, and whether COPD would not have occurred but for the use of tobacco products.

Gastrointestinal Disorders

The examiner should identify all gastrointestinal disorders (upper and/or lower) found to be present during the appeal period (April 2010 to the present).  For all identified disorders, provide an opinion as to whether it is at least as likely as not that the disorder had its onset in service or resulted from an injury or disease incurred in service.  In offering his or her opinions, the examiner should acknowledge and discuss the Veteran's competent and credible report as to his gastrointestinal symptoms both in service and after service. 

5.  Then readjudicate the remanded issues.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


